     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 1 of 37   1
     Ia3WyunO

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    EQUAN YUNUS, SR.,

4                     Plaintiff,

5                v.                                17 Civ. 5839 (AJN)

6    J. LEWIS-ROBINSON, et al.,
                                                   Oral Argument
7                     Defendants.

8    ------------------------------x
                                                   New York, N.Y.
9                                                  October 3, 2018
                                                   3:00 p.m.
10
     Before:
11
                            HON. ALISON J. NATHAN,
12
                                                   District Judge
13

14                                 APPEARANCES

15   EMERY CELLI BRINCKERHOFF & ABADY, LLP
          Attorneys for Plaintiff
16   BY: ANDREW G. CELLI
          DAVID B. BERMAN
17

18   BARBARA D. UNDERWOOD
          Acting Attorney General of the State of New York
19        Attorney for Defendant State of New York
     BY: KACIE A. LALLY
20        DANIEL A. SCHULZE
          Assistants Attorney General
21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 2 of 37        2
     Ia3WyunO

1              (Case called)

2              THE COURT:    Good afternoon.     Please be seated.

3              I'll take appearances from counsel, starting with

4    counsel for plaintiff.

5              MR. CELLI:    Good afternoon, your Honor.      I'm Andrew

6    Celli with the law firm of Emery Celli Brinckerhoff & Abady.

7    I'm here today with my colleague David Berman and our client,

8    Equan Yunus.

9              THE COURT:    Good afternoon to the three of you.

10             I would ask counsel when you're speaking if you could

11   pull up the microphone.      The room is beautiful on the eye but

12   not on the ear.

13             For the defendants.

14             MS. LALLY:    Kacie Lally, from the Attorney General's

15   office, for the state defendants.       I'm here with my colleague

16   Daniel Schulze.

17             THE COURT:    Good afternoon to both of you.

18             We're here for oral argument.       Based on the motion to

19   dismiss and the motion for preliminary injunction, I did refer

20   this to the magistrate judge for an R&R, and I have objections.

21   I put out an order raising a supplemental issue with respect to

22   preclusion that I was banging my head against as I was working

23   my way through this.

24             There are obviously a lot of issues in the case.            We

25   don't have time for all of it, necessarily.         I think what I'd


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 3 of 37   3
     Ia3WyunO

1    like to do is give each side 30 minutes.        I'll ask plaintiff's

2    counsel to go first, and you may reserve some time if you like

3    for rebuttal.    I would ask that you begin with the preclusion

4    discussion.    Then after that, I'll leave it to you to

5    prioritize on the substantive issues and objections.          I'll have

6    questions as we go, but I am focused, at least in the

7    immediate, on the preclusion issues and will ask you to begin

8    there.

9              If I take you overtime with my questions, I'll make

10   sure that we even out the time at the end, if we go over the

11   time allotted.    But I think if we start with a 30-minute goal,

12   we can be done by the time that I need to be done.

13             With that, Mr. Celli.

14             MR. CELLI:    Yes.   Mr. Berman will handle the

15   preclusion issues, your Honor.

16             THE COURT:    OK.    That's fine.

17             Mr. Berman.

18             MR. BERMAN:    Thank you, your Honor.

19             THE COURT:    It's probably easiest to hear you if

20   you're at the podium.

21             Thank you.

22             MR. BERMAN:    Good afternoon, your Honor.

23             THE COURT:    Good afternoon.

24             MR. BERMAN:    As discussed, I will cover the preclusion

25   issues.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 4 of 37   4
     Ia3WyunO

1              THE COURT:    Let me ask, do you want to reserve some

2    time for rebuttal?

3              MR. BERMAN:    Yes, five minutes.

4              THE COURT:    Five minutes, so you've got 25 minutes

5    now.

6              Thank you.

7              MR. BERMAN:    And your Honor, if it's all right, in

8    those 25 minutes, I was going to cover this and Mr. Celli was

9    going to cover the merits of our substantive due process claim,

10   so at some point in those 25 minutes, we'll switch.

11             THE COURT:    That's fine.

12             Thank you.

13             MR. BERMAN:    Your Honor, with respect to the

14   preclusion, there are two elements in the collateral estoppel

15   here.   The first is that the issue is not either actually or

16   necessarily decided in the alternative, and the second is that

17   the party the preclusion is being asserted against have a full

18   and fair opportunity to litigate.

19             The first part of that, the "actually" or "necessarily

20   decided," is not satisfied here, and the reason is, first, it

21   wasn't actually decided because while there was a lot of

22   discussion of the Knox case at Mr. Yunus's SORA hearing, the

23   discussion was all in the context of his risk-level

24   classification.

25             THE COURT:    Is it fair to say, Mr. Berman, that the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 5 of 37   5
     Ia3WyunO

1    arguments you're making here with respect to the collateral

2    estoppel issue of preclusion track very much the arguments that

3    were raised and discussed and ruled on by Magistrate Judge

4    Jones in the Rooker-Feldman context?

5              There's a dispute.     Was it really argued?      Was it

6    really decided?    It's essentially the same set of arguments for

7    collateral estoppel as it was for Rooker-Feldman.

8              MR. BERMAN:    Yes, your Honor.

9              I would agree with that, that the issue as to whether

10   or not it was actually decided greatly overlaps with

11   Rooker-Feldman, and the "necessarily decided" aspect of it

12   largely overlaps with the inextricably intertwined argument

13   that the state made with respect to Rooker-Feldman.

14             THE COURT:    OK.   I have the substance of the arguments

15   there.

16             Let's turn, then, to claim preclusion, or res

17   judicata.

18             MR. BERMAN:    Certainly, your Honor.

19             I think the issue of res judicata here is that he,

20   Mr. Yunus, at his SORA hearing never had any opportunity to

21   make any sort of affirmative claim.       It's hard to imagine that

22   there could be a circumstance of claim preclusion in a hearing

23   that's really -- while the C.P.L.R. and things like that apply,

24   really, a quasi-criminal proceeding, where he's still in the

25   defense posture; he can't assert any claims.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 6 of 37   6
     Ia3WyunO

1              THE COURT:    How is the posture that Mr. Yunus faced

2    different than the posture that the defendant in the Knox case

3    faced?

4              MR. BERMAN:    What the defendant in the Knox case did,

5    the defendant in the Knox case asserted, Look, this whole

6    proceeding that I'm being subjected to is unconstitutional.

7    And while Mr. Yunus, I suppose, could theoretically have done

8    that, I don't think -- if the Knox plaintiff had done exactly

9    what Mr. Yunus did, I don't think he would be barred by res

10   judicata had he never raised those arguments.

11             Once he decided to, rather than protest the state

12   court hearing as a violation of his constitutional rights just

13   for forcing him to participate, once he decided, had he just

14   gone through the hearing, done the risk-level classification

15   and then gone to federal court, I think that would have been

16   fine.

17             That hearing does not delineate any opportunity to

18   challenge the risk-level designation.        Yes, one could always

19   say --

20             THE COURT:    Do you think the defendant in Knox could,

21   after losing there, squarely, come into federal court and seek

22   relitigation of those issues in a 1983 action?

23             MR. BERMAN:    No, I don't, your Honor.

24             THE COURT:    So that's collateral estoppel --

25             MR. BERMAN:    Yes, exactly.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 7 of 37   7
     Ia3WyunO

1               THE COURT:    -- with respect to the issues decided.

2    And it's claim preclusion, in part, except to the extent that

3    if the law is not only matters litigated but matters that could

4    have been litigated; it seems like you're talking your way out

5    of that.

6               Let me just start with some background principles.

7               I apply New York law of claim preclusion here,

8    correct?

9               MR. BERMAN:    Yes, I agree with that.

10              THE COURT:    And does New York law on claim preclusion,

11   and let's focus specifically on res judicata, require no

12   relitigation not only of claims that were litigated but that

13   could have or should have been raised in a prior proceeding?

14              MR. BERMAN:    Just sort of in the abstract?

15              THE COURT:    Does it matter?    Just to make sure we

16   agree on claim preclusion.

17              MR. BERMAN:    Yes.   As a matter of doctrine, yes.

18              THE COURT:    What aspects of that doctrine aren't here?

19              MR. BERMAN:    Your Honor, I'd say there are two things.

20              I'd say, first, he did not -- res judicata is more of

21   a technical doctrine in that it's, Did you have the opportunity

22   to assert the claim that you're now asserting?         And yes, he

23   could've made that defensive argument.        He could make an

24   argument, "I shouldn't have to be part of the proceeding" as a

25   matter of a defense to his risk assessment hearing, but he


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 8 of 37   8
     Ia3WyunO

1    couldn't assert any affirmative claims.

2              THE COURT:    I do want to make sure I understand that

3    argument.   You're saying there's something about an affirmative

4    claim; there is no procedural mechanism.

5              MR. BERMAN:    Exactly.    There was no procedural

6    mechanism for him to seek, for him to move for what he's moving

7    for now, a preliminary injunction under 1983.         It doesn't have

8    to be identical, but he didn't have any opportunity to even

9    assert what would be the equivalent of an affirmative defense

10   in a civil case or a counterclaim.

11             All he could do was make arguments to try to fend off

12   the state's attack on him, so to speak.        There was no

13   opportunity to assert any sort of affirmative claim that take

14   away his rights under civil law.

15             THE COURT:    I hate to ask the same question, but I do

16   want to make sure I have your answer in mind.         The distinction

17   between the posture here and the posture in Knox is what?

18             MR. BERMAN:    I would say -- I wouldn't say there's any

19   distinction in the posture.      I would just say that what the

20   Knox plaintiff chose to do wasn't really within the scope of

21   what that hearing is supposed to be.        It's supposed to be a

22   very narrow, technical hearing that's about, What is your risk

23   assessment?    Are you a sexual predator?

24             There were certain enhancements that aren't at issue

25   in this case they were supposed to be deciding there.          It's not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 9 of 37    9
     Ia3WyunO

1    supposed to be, Are you appropriately designated as sex

2    offender?

3              The plaintiff in Knox just went outside the scope of

4    that and said, Well, I'm just challenging the constitutionality

5    of this whole proceeding, which I guess you can do in any court

6    proceeding, but the fact that our client chose not to do that I

7    don't think should be a basis for claim preclusion.

8              THE COURT:    I guess maybe specifically after Knox; I

9    gather what you're saying is that the procedural pattern Knox

10   chose was not an obvious one.

11             MR. BERMAN:    Correct.

12             THE COURT:    Maybe you're even saying it was an

13   incorrect one.

14             MR. BERMAN:    I would say it's not within the purpose

15   of this narrow statutorily defined proceeding.         I don't think

16   the court was wrong.

17             THE COURT:    But no chain in the Knox line, in New

18   York, either in the SORA hearing itself or on appeal, and tell

19   me if I'm wrong about this, ever questioned the purview of the

20   court to consider the constitutional challenge.

21             MR. BERMAN:    No, they did not, and I'm not saying that

22   the court was necessarily wrong from a jurisdictional

23   perspective to entertain it as much as I'm saying that the

24   right to challenge or sort of force participation in a court,

25   in a statutorily defined proceeding as unconstitutional I don't


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 10 of 37   10
     Ia3WyunO

1    think can have a res judicata effect on an affirmative civil

2    rights case.

3               THE COURT:    Any authority for that?

4               MR. BERMAN:    Your Honor, I'd say it's more implicit.

5    For example, if you look at the difference between a case like

6    Allen v. McCurry, in the Supreme Court, versus a case like

7    Haring v. Prosise, Allen v. McCurry was a case where someone

8    was convicted of some sort of drug offense -- I don't remember

9    what it was -- in state court.       They made a motion to suppress.

10              THE COURT:    That's the problem.     Haring was about the

11   application of Virginia law of preclusion, which is why I just

12   want to make sure we're on the same page.

13              The question is what does New York preclusion law

14   require, and does it apply to me?        And the answer to that,

15   we've agreed, was yes.      I don't see how Haring helps the

16   argument you're making, because what the court said there was

17   that Virginia law wouldn't treat it as precluded, therefore

18   it's not precluded.

19              MR. BERMAN:    Your Honor, I guess, then, I would just

20   say I have not -- I've certainly looked and did not locate a

21   New York case where someone was in that analogous posture, that

22   they were convicted of something in New York State court and

23   then brought a federal 1983.       But from reading that, the Haring

24   case, I don't think there was any --

25              THE COURT:    I mean, it's not a common thing, I think,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 11 of 37   11
     Ia3WyunO

1    is part of the problem, since the '80s.        Right?

2               MR. BERMAN:    I'm sorry.

3               THE COURT:    Since Allen, since Migra v. Warren, we

4    just know it's the case that there are preclusive effects from

5    state court proceedings where constitutional claims could have

6    been litigated.

7               MR. BERMAN:    I guess what I'd say in response about

8    the Haring case specifically is while I agree with you, I'm not

9    disputing your explanation of the court's holding as much as

10   I'm saying there was nothing about Virginia law, at least as

11   explained in that case.      I can't say I know all the nooks and

12   crannies of Virginia law in the '80s, but at least as explained

13   in that case, it seemed particularly usual.         It seemed like it

14   would be sort of general things, what New York law is now,

15   raised or could have been raised.        There was no sort of oddity

16   of Virginia law that made that case different than sort of the

17   run-of-the-mill res judicata issue that you're saying largely

18   doesn't come up.

19              THE COURT:    I think you may be wrong about Haring.        I

20   don't understand or read it to stand for a carve-out from the

21   basic principle, established first in Allen with respect to

22   collateral estoppel and then in Migra with respect to res

23   judicata, that the state law of preclusion applies, and if that

24   would hold a claim or an issue precluded, so it is.

25              MR. BERMAN:    I don't view it as creating -- I guess I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 12 of 37   12
     Ia3WyunO

1    just wouldn't read Migra to apply to a case like this, where

2    there wasn't -- I guess where the nub of the issue is, whether

3    or not this was really, is whether or not there's a difference

4    between a defensive argument that one could make in a criminal

5    proceeding, even a case like Haring or Allen, that's a motion

6    to suppress.    There's still an opportunity to make your case

7    there.

8               This, there's no opportunity for any sort of

9    affirmative motion practice.       Just argue a level 1, 2 or 3

10   offender, make your best argument you are, make your best

11   argument you're not, and ruling.       There's no opportunity for

12   any sort of affirmative claim that should, I think, be able to

13   preclude his rights under 1983.

14              And also just as a more general point, after Knox --

15              THE COURT:    I do want to make sure, when you say an

16   opportunity, that you be heard on that.        I want to make sure I

17   understand.

18              Again, because it's after Knox, it's hard to say there

19   was no opportunity to do it.       There was an existing precedent

20   in which the exact issue was raised in that context, so I

21   wonder if you're trying to refine what it means to say an

22   opportunity to raise it in some way.

23              MR. BERMAN:    I think there's a difference between

24   being able to raise a defensive argument and being able to

25   raise an affirmative claim under 1983.        The doctrine's called


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 13 of 37   13
     Ia3WyunO

1    claim preclusion.     I think that does have a literal meaning,

2    that it means that you assert it or had an opportunity to

3    assert the same claim, whether it be in an affirmative posture

4    or at the very least in a defensive posture, where you are able

5    to make some sort of affirmative case as opposed to a SORA

6    hearing where the state puts on an affirmative case, you defend

7    yourself, and that's that.

8               There's no opportunity for a defendant to make any

9    sort of affirmative motion, request, anything.          In the Knox

10   case, they made an argument that then got appealed and went up.

11              THE COURT:    Right, but it suggests some idea that the

12   courts in New York are sort of engaged in considering and

13   resolving issues that are not somehow properly before it.

14   Again, I think maybe you're suggesting that there has to be

15   some readily available procedural mechanism by which to bring

16   the particular challenge.

17              MR. BERMAN:    Yes, I would argue that.

18              I think that res judicata is a much more technical

19   doctrine while collateral estoppel is a little bit more

20   substantive.    This is about, Was the technical opportunity to

21   present the claim as a procedural matter there in some form?

22              Most of these cases are about, Oh, should they have

23   raised this as an affirmative defense; should they have raised

24   it as a counterclaim?

25              THE COURT:    Most of which cases?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 14 of 37   14
     Ia3WyunO

1               MR. BERMAN:    I'm saying most of sort of general New

2    York cases.    In my read of them, most cases where res judicata

3    comes up are cases where the question is, What happened in

4    state court?    Is there some other litigation they say, Should

5    we have asserted this as a counterclaim, or should this have

6    been a defense instead of an affirmative litigation, or a

7    counterclaim?

8               Those are still all procedural mechanisms to make the

9    same, to bring the same point forward, while this is not really

10   that.

11              THE COURT:    Do you know, and maybe you don't, and

12   that's fine, but do you know, sort of aside from this context,

13   whether constitutional challenges of the kind that generally

14   are being made in SORA proceedings, when SORA was first passed,

15   were there constitutional challenges to it that matched that in

16   the SORA hearing itself?

17              MR. BERMAN:    The big example, the only example I know

18   of is the Doe v. Pataki one, where they went through the SORA

19   hearings and then brought federal 1983 actions before Judge

20   Chin.   And the only issue there was Rooker-Feldman, that was

21   raised was Rooker-Feldman, and Judge Chin essentially said:

22   Look, they went through those proceedings, but these cases

23   aren't barred because I'm not addressing what happened in those

24   proceedings; I'm just addressing the underlying process and

25   whether that was constitutional.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 15 of 37   15
     Ia3WyunO

1               THE COURT:    I gather that, like the early posture

2    here, as far as you could tell, collateral estoppel and res

3    judicata weren't raised.

4               MR. BERMAN:    I believe that is correct, your Honor.

5    Judge Chin made no mention of either preclusion doctrine, just

6    Rooker-Feldman.

7               And along those lines, can I transition to waiver?

8               THE COURT:    You may.

9               MR. BERMAN:    Your Honor, along those lines, I really

10   just don't think that this issue should be heard here.

11              This motion for preliminary injunction was referred

12   six months ago.     The state submitted an opposition to the

13   preliminary injunction.      They submitted, then, an affirmative

14   motion to dismiss, never raised this issue.         And the majority

15   of circuits to reach that issue as to whether something was

16   referred and wasn't raised is waived to come out or has some

17   form of waiver.     I don't mean "waived" in the technical sense.

18              THE COURT:    Do you agree that if the motion to dismiss

19   is denied they can assert it as an affirmative defense in the

20   answer and it will be litigated down the road?

21              MR. BERMAN:    Depending on how it's handled in this

22   proceeding, there may be law of the case, but as a Federal Rule

23   of Civil Procedure matter, yes.       I would agree, your Honor.

24              THE COURT:    But just to spin out what you're

25   suggesting, waiver in the sense of what's been briefed is what


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 16 of 37   16
     Ia3WyunO

1    should be dealt with here up to this point, so if I conclude

2    that it's waived for purposes of the PI and the motion to

3    dismiss, they can assert it in the answer.

4               MR. BERMAN:    Yes.

5               THE COURT:    And we'll deal, down the road, with the

6    question of whether preclusion stops me from considering it.

7               MR. BERMAN:    I think that's correct.

8               I mean, I think just as a technical sort of procedural

9    mechanism, that's true.      But I still think the process works

10   the way it works for a reason.        This case was referred, and

11   there's more than ample opportunity to brief it in front of the

12   magistrate, and the issue can be addressed down the road.

13              For it to come up for the first time at this posture

14   is not fair to my client.        It defeats the whole purpose of the

15   Magistrates Act.     And I'll add that these cases I'm talking

16   about that have reached that conclusion are all cases where the

17   party at least raised the issue in their objections.

18              Here, the state didn't even raise the issue in the

19   objections.    They had a one-sentence throwaway:        In the

20   alternative, it's barred by res judicata.

21              The law is clear on that.      The standard of review is

22   clear error.    I think, at most, the only question that should

23   be asked for purposes of these motions is whether or not Judge

24   Moses committed clear error for not dismissing the claim, for

25   not dismissing plaintiff's substantive due process claim on the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 17 of 37    17
     Ia3WyunO

1    basis of an unraised collateral estoppel or res judicata

2    defense.    I think the answer to that is undoubtedly no.

3               THE COURT:    OK.

4               MR. BERMAN:    Unless you have further questions on

5    this --

6               THE COURT:    Actually, why don't we do this.      I'm going

7    to change course.

8               Let's get the state's argument on the preclusion

9    issues.    I'll give the state equal time on that, and then I'll

10   let Mr. Celli come in and make the substantive arguments.

11              MS. LALLY:    Would your Honor prefer me to start with

12   the issue of res judicata or start with Rooker-Feldman?           Do you

13   have a preference?

14              THE COURT:    I'd like to start with res judicata.

15              MS. LALLY:    OK.

16              THE COURT:    It's Ms. Lally, correct?

17              MS. LALLY:    Yes.

18              THE COURT:    Let me just get a time check.      I want to

19   give you equal time.

20              It's been 20 minutes, so we'll give you 20 minutes and

21   then we'll turn to the other issues.

22              MS. LALLY:    As your Honor's aware, res judicata gives

23   binding effect to a judgment in a court of competent

24   jurisdiction, prevents parties and their privities from

25   relitigating questions that were or should have been raised in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 18 of 37     18
     Ia3WyunO

1    a prior proceeding.

2               As your Honor alluded to, when determining the effect

3    of a state court judgment, federal courts apply the preclusion

4    law of the requisite state; here, that's New York.          That is

5    important because, in New York, the transactional approach to

6    res judicata is applied, so once a claim is brought to a final

7    conclusion, all other claims arising out of the same

8    transaction or series of transactions are barred, even if based

9    upon different theories or seeking a different remedy.           And I

10   pulled that language from the Hevireaux case, which was decided

11   by your Honor.

12              Now, plaintiff here admits that Mr. Yunus could have

13   raised these arguments before the state court.

14              THE COURT:   Well, not really.     I mean, he could have

15   in some broad, theoretical sense, because Knox did; I think

16   they have to admit the reality of that.        But there is a version

17   of the argument or a view of the argument, which is that maybe

18   Knox was wrong.     Maybe the SORA court in Knox was wrong to

19   consider it.    There's no obvious procedural mechanism to bring,

20   they say, a challenge like this.       Is there?

21              I mean, you're probably in a better position to

22   answer.    Are sort of broad constitutional challenges to either

23   the sort of facial constitutional challenges or as-applied

24   constitutional challenges brought in SORA hearings?

25              MS. LALLY:   Well, as your Honor alluded to, the fact


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 19 of 37    19
     Ia3WyunO

1    remains that it did happen in Knox, so it can happen.           And

2    respectfully, I would submit that any time someone is appearing

3    before the court and thinks the court is doing something

4    unconstitutional, they're able to say, and the plaintiff even

5    conceded you're able to say:       "This is not constitutional as

6    applied to me; this should not happen."

7               Then the mechanism for raising that is to preserve

8    that issue for appeal.      Even if, maybe, you don't necessarily

9    know if it is properly done in that proceeding, you have

10   preserved it for appeal and can take the next step.          If you

11   don't preserve it for appeal, then when you show up at the

12   appellate court, they're going to say:        "I'm sorry; we have

13   nothing to work with."

14              Here, the course that should properly have been taken

15   and was, in fact, taken by the plaintiff in Knox was to say, at

16   the SORA hearing, "Respectfully, we don't think that this

17   applies to us at all."

18              THE COURT:   How did they do it in Knox?       Was there a

19   motion of some kind brought?

20              MS. LALLY:   Your Honor, I'm not sure about that.

21              Really, the language was just taken from the

22   underlying cases, which say that the plaintiffs objected to

23   their designation as sex offenders at the SORA hearing.           I

24   don't have the transcript or anything that I can cite to

25   specifically.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 20 of 37   20
     Ia3WyunO

1               As I mentioned, plaintiff admits that Mr. Yunus could

2    have raised the arguments, and this, respectfully, should end

3    the inquiry.    Even if the claims are based on different legal

4    theories and seeking different legal remedies, they're, in

5    fact, barred by New York's law of res judicata.

6               Your Honor pointed out that the Haring case that

7    plaintiff cites to is quite different because the Virginia law

8    of preclusion applies.

9               Now, in Virginia, res judicata says that res judicata

10   does not apply unless the issue was actually litigated and

11   determined.    That is quite different than the New York

12   transactional approach, which says issues that were or should

13   have been based on the same transaction or series of

14   transactions.

15              Respectfully, we're saying here that plaintiff could

16   have challenged his sex offender designation, and he's not

17   entitled now to run to the state court and reframe his

18   arguments as some sort of federal 1983 claim.

19              THE COURT:   Well, I mean, they're federal claims,

20   right?   It's that the state court could have adjudicated the

21   federal claims.

22              MS. LALLY:   Yes, that's correct.      They are

23   constitutional claims that the state court could have

24   adjudicated.

25              THE COURT:   And to be specific, and then we'll turn to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 21 of 37   21
     Ia3WyunO

1    waiver, is your argument that claim preclusion applies to

2    plaintiff's substantive due process claim?

3               MS. LALLY:   That's correct.

4               THE COURT:   What about the procedural due process

5    claim?

6               MS. LALLY:   We would say that, yes, it applies to both

7    the substantive and procedural due process claims.

8               THE COURT:   What about the other claims in this case?

9               MS. LALLY:   No, your Honor.     We're not saying it

10   applies to all of those.

11              THE COURT:   That's reasonable.

12              Let's turn to waiver.

13              MS. LALLY:   Sure.

14              THE COURT:   Let's just start with making sure I've got

15   the background facts right.

16              You didn't raise either collateral estoppel or res

17   judicata as bases to either dismiss the due process claims or

18   oppose the preliminary injunction.

19              MS. LALLY:   That is correct, your Honor.

20              THE COURT:   And despite Judge Moses's footnoted

21   discussion about collateral estoppel, you didn't raise any --

22   and tell me if this is right -- objection to the failure to

23   consider or appropriately consider or get right collateral

24   estoppel or res judicata.

25              MS. LALLY:   In the objections to the R&R, we did


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 22 of 37   22
     Ia3WyunO

1    briefly address the fact that, in our view, the claims could be

2    barred by res judicata for many of the same reasons as

3    Rooker-Feldman.

4               THE COURT:   I think that's what Mr. Berman referred to

5    as your throwaway line.

6               MS. LALLY:   It was admittedly brief.

7               THE COURT:   OK.

8               MS. LALLY:   But it was an objection.

9               THE COURT:   In that case, your objections to the

10   R&R -- do you happen to have a page cite for that?

11              MR. SCHULZE:    I believe that I can get it for you.

12              THE COURT:   Thank you.

13              MS. LALLY:   We'll pull that for you.

14              THE COURT:   Take waiver.

15              MS. LALLY:   I would say that the key issue is that

16   considering matters of efficiency, it doesn't make sense to

17   consider this issue now.      I don't think that there's any

18   dispute that the affirmative defenses of res judicata and

19   collateral estoppel haven't been waived for purposes of the

20   case.   We still have the opportunity to include those in our

21   answer, so it really does not make sense to make a

22   determination now that would likely have to be revisited again

23   during the case in chief.

24              It's inefficient and clearly an inappropriate outcome.

25              THE COURT:   What do you mean "inappropriate"?        In


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 23 of 37   23
     Ia3WyunO

1    other words, if I say for purposes of the PI and the motion to

2    dismiss, you've waived, I presume you would answer at that

3    point and you would include it.       If I conclude waiver, I don't

4    decide at this point the outcome on preclusion grounds.

5    Inconsistent holding is possible, although with PIs, it's a

6    preliminary likelihood of success, etc., but I think if I were

7    to decide on waiver, then it would be put off to another day.

8               What's inappropriate about that?

9               MS. LALLY:   I take your Honor's point.

10              There's always a possibility of some sort of

11   inconsistent judgment, but I will say that the main issue would

12   be efficiency and the fact that, frankly, your Honor, we now

13   have had the opportunity to brief the issue and to raise the

14   issue and litigate it fully before your Honor.          It's not a

15   situation where it's now going to be a surprise to anyone that

16   this would be considered on the record.        I would submit that

17   between the efficiencies of considering the case in chief and

18   the fact that here we are today discussing it, we've had an

19   opportunity to consider the issues and brief them before your

20   Honor, it does make sense to consider those issues now.

21              THE COURT:   All right.    Thank you.

22              MS. LALLY:   Apologies, your Honor.

23              In defendants' objections to the R&R, the page that

24   refers to res judicata is page 9.

25              THE COURT:   Thank you.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 24 of 37   24
     Ia3WyunO

1               Mr. Celli.    Mr. Berman.

2               MR. BERMAN:    Quick rebuttal.

3               THE COURT:    Quickly.   Go ahead.

4               MR. BERMAN:    Very quickly.

5               First, with respect to waiver, like you said, if it's

6    not in the R&R, there's no substance to it beyond res judicata,

7    it should be applied in the alternative.         That's not a specific

8    objection, as courts have held is necessary to warrant de novo

9    review.

10              With respect to Haring, I just want to say the

11   Virginia courts that it actually had to be litigated in for

12   collateral estoppel, in footnote 9 of Haring right now, with

13   regard to res judicata, it says:

14              "Like the federal courts, the courts of Virginia apply

15   different rules of preclusion to matters arising in a suit

16   between the same parties and based upon the same causes of

17   action as those involved in the previous proceeding."

18              THE COURT:    You have to slow down.

19              MR. BERMAN:    Sorry.

20              In footnote 9 of Haring, it says:

21              "Under the doctrine of res judicata, 'the judgment in

22   the former action is conclusive of the latter, not only as to

23   every question which was decided," and the quote goes on, and

24   then says, right after that, "the doctrine does not apply,

25   however, to a later action between different parties or a later


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 25 of 37   25
     Ia3WyunO

1    action between the same parties with a different claim or

2    demand."

3               To me, that is clear that Virginia law has the same

4    could-have-litigated standard, and they just viewed the federal

5    civil rights claim as a, quote/unquote, different claim or

6    demand as the state criminal adjudication.

7               THE COURT:   Thank you.

8               Mr. Celli.

9               MR. CELLI:   Good afternoon, your Honor.

10              THE COURT:   Good afternoon.

11              Why don't we plan here 20 a side.

12              Go ahead.

13              MR. CELLI:   Thank you, Judge.

14              It's good that we've cleared out some of the

15   underbrush here, because where we really are in this case is an

16   application for a preliminary injunction on behalf of Equan

17   Yunus to lift the designation -- the stigmatizing

18   designation -- of him as a sex offender, because the

19   application of New York Corrections Law 168 is unconstitutional

20   in this case.

21              THE COURT:   You're not making a facial challenge.

22              MR. CELLI:   That's right.

23              What I would like to start with are the three, I

24   think, critical and undisputed facts in the case.          Two of them

25   are real facts, and the third is a legal fact.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 26 of 37   26
     Ia3WyunO

1               The first is that Mr. Yunus's crime had nothing to do

2    with sex, nothing to do with sex.

3               THE COURT:   No dispute.

4               MR. CELLI:   No dispute, and there were no background

5    facts with respect to sex.

6               This was not a situation where Mr. Yunus kidnapped

7    somebody and they couldn't prove that there was a sexual

8    motive, but there was evidence of it.        This was a kidnapping --

9    horrible, terrible crime, which he acknowledges -- about money.

10   It wasn't about sex.      That's the first undisputed and very

11   important fact.

12              The second is that there's actually been a factual

13   finding by a state court judge, having heard from the

14   government and from Mr. Yunus's criminal defense lawyer, that

15   he is unlikely ever to commit a sexual offense of any kind.

16   And if it helps the Court to acknowledge, there was no sexual

17   misconduct by Mr. Yunus in the 15 years that he spent behind

18   bars, so sex is not really part of this case as to Mr. Yunus.

19              And then the third fact, which really is sort of a

20   legal fact, is that every court that has looked at the sex

21   offender designation rules -- every one of them -- has found it

22   to be constitutionally suspect, at the least, to mislabel

23   somebody, to say that somebody who has not committed a sexual

24   crime, who is not likely to commit a sexual crime is a sex

25   offender.    That's a problem, and in fact, even the government,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 27 of 37   27
     Ia3WyunO

1    the state in this case, does not contest that there is a

2    constitutional liberty interest at stake under the due process

3    clause.

4               The only question here, for substantive due process,

5    the second cause of action, all comes down to one question,

6    which is whether it is rational, in light of the legislature's

7    stated goals for this statute, Section 168 of the Corrections

8    Law, to affix the label of sex offender to this person, this

9    specific person.

10              THE COURT:   Can I also ask, as a preliminary fact, if

11   it's also uncontested that the New York State legislature, in

12   its wisdom, did apply the Sex Offender Registration Act to

13   someone in Mr. Yunus's set of circumstances?

14              MR. CELLI:   It did.

15              I mean, it's interesting what's happening if you look

16   nationally at this issue.      There was this thing called the

17   Jacob Wetterling Act, which essentially encouraged states from

18   the federal level to have registries of this sort, and a number

19   of states decided to have two kinds of registries, a sex

20   offender registry and a violent felons or sometimes a criminal

21   predators-type registry, a separate registry.         And that, I

22   think, acknowledges that in some states, the legislatures

23   decided that the stigma of the sex offender label is so strong

24   that people who don't commit sex crimes shouldn't be listed as

25   that.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 28 of 37    28
     Ia3WyunO

1               New York didn't do that.

2               THE COURT:   That policy argument did not prevail on

3    the New York legislative body.

4               MR. CELLI:   Yes, exactly.

5               But if we're going to take the legislature seriously,

6    and I agree that we should, we should also take seriously what

7    they said they were trying to accomplish.

8               What they said was they wanted to protect the public

9    from sex offenders, people who commit sexual violence, because

10   the conduct is repetitive and compulsive and there's likely to

11   be recidivism of that particular kind of crime.          This is not a

12   general registry for people who are really dangerous.

13              THE COURT:   It's interesting.     That form of argument

14   is typically made in a construction context, right?          Construe

15   the statute the following way because this kind of person is

16   not at all what the legislature had in mind, but you just said

17   a moment ago the legislature, whether they had Mr. Yunus in

18   mind, I think you agree, captured him in the act.

19              MR. CELLI:   Yes.

20              THE COURT:   What do I do analytically with the

21   legislative-purpose argument that you're making?

22              MR. CELLI:   Under the substantive due process law of

23   jurisprudence, it's pretty clear that it's appropriate to focus

24   on what the legislature says it intends to capture.

25              Now, it's true that there's intention there; that is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 29 of 37    29
     Ia3WyunO

1    to say, on the one hand, they say they're talking about sex and

2    people who are compulsive and engage in repetitive behavior,

3    that are likely to be recidivists because they commit sex

4    crimes.    And on the other hand, they added a category of people

5    that don't have, potentially don't have any sexual element to

6    their crimes.

7               But here, since we have an as-applied application

8    before the Court, it's appropriate doctrinally to look at their

9    reasoning for passing the statute and then apply it to this

10   person very specifically, a person who never committed a sexual

11   crime, who's not likely to commit a sexual crime and, in fact,

12   for which there was not even a sexual element or motive in the

13   crime that he pled guilty to.       There's a disconnect between

14   what the legislature said it was trying to accomplish and what

15   its purposes were -- that's the due process, one prong of due

16   process argument -- and the person to whom it's being applied

17   in this particular case.

18              In Robinson, which is the Florida Supreme Court case,

19   they had exactly this case in front of them.         It's like the

20   other side of New York in Knox and Robinson in Florida.           And

21   they said on an as-applied basis, we're going to look at the

22   purpose, apply it to the person, and we're also going to factor

23   in, very importantly, the impact that this mislabeling has on

24   this person.

25              It's the most extreme stigma that we have in our


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 30 of 37   30
     Ia3WyunO

1    society, to call somebody a sex offender.         It's worse -- I

2    think far worse, and the courts acknowledge this -- than even a

3    child predator.     The registration and notification requirements

4    under Section 168 and the Executive Law are onerous.          Mr. Yunus

5    is going to be subject to this label and need to register and

6    give photographs and have people notified of the status until

7    the year 2036.     It's a very long time.

8               And of course, he will be restricted in his employment

9    in various ways and subject to more harsh penalties if he ever

10   were to get into trouble again, which I doubt, as a result of

11   being a sex offender in a context where there's no sex in the

12   case.

13              Put another way, there's a mismatch between the label

14   and the person, and many courts have held, several courts have

15   held that that's a violation of the due process clause.           We

16   have Florida in State v. Robinson.        We have New Mexico in 2006,

17   the City of Albuquerque case, and we have two intermediate

18   courts of appeal in Ohio, State v. Reine and State v. Small.

19              There's a discussion in Robinson that I think is worth

20   returning to just for a moment, which is where they talk about

21   sort of general factors that the legislature is allowed to and

22   could consider; for example, what Knox said about 46 percent of

23   kidnappings have a sexual element to them.         Knox, basically,

24   says there can be a little bit of give in the joints when we're

25   looking at a statute facially.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 31 of 37   31
     Ia3WyunO

1               What Robinson says, very clearly, is you cannot do

2    that when you are applying this to a particular person

3    essentially where there's been a fact finding -- a fact

4    finding -- with respect to this person that he has no sexual

5    misconduct in his past and is unlikely to ever have in his

6    future.

7               That's beginning, middle and end of the case from our

8    point of view on substantive due process.         We meet the test

9    with respect to an injunction.       It's in the public interest to

10   enforce the Constitution.      There's no issue about irreparable

11   harm.   And we would ask that the Court adopt Magistrate Judge

12   Moses's findings with respect to the second cause of action and

13   issue the injunction that lifts this stigmatizing designation.

14              THE COURT:   Thank you.

15              MR. CELLI:   Thank you, your Honor.

16              THE COURT:   Ms. Lally.

17              MS. LALLY:   Your Honor, it's undisputed here that the

18   rational-basis test applies, so what we need to consider is

19   whether the statute is rationally related to a legitimate

20   government interest.      Obviously, that is a highly deferential

21   standard, and here, it's more than met.

22              THE COURT:   Mr. Celli laid out a set of undisputed

23   facts, including sort of litigation facts.         Do you disagree

24   with any of those?

25              MS. LALLY:   With respect to plaintiff's time in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 32 of 37    32
     Ia3WyunO

1    incarceration?

2               THE COURT:   Yes.

3               Mr. Celli, could you just say them one at a time.

4               MR. CELLI:   Sure.

5               THE COURT:   Basically, no sex in this case.

6               MR. CELLI:   No sex in this case, a factual finding.

7               THE COURT:   Ms. Lally, do you agree?

8               MS. LALLY:   For purposes of this motion, we will

9    concede it, but there has been no discovery, so we're not

10   necessarily able to say that there's been no sexual component

11   to any of the crimes.

12              My understanding is, at least, not only did plaintiff

13   plead guilty to abducting a 14-year-old at gunpoint, but there

14   was also an additional victim that was abducted as well.           I,

15   again, to the best of my knowledge, for purposes of this

16   motion, would say I agree, no sex.        I don't know that I could

17   say that for the full case.

18              THE COURT:   And then there was a finding.

19              MR. CELLI:   There's a finding of no likelihood of

20   sexual misconduct in the future.       Justice Obus found that in

21   the SORA hearing.

22              MS. LALLY:   Yes, that's correct, that with respect to

23   the finding in the SORA hearing, the court did say no

24   likelihood of sexual misconduct in the future.

25              THE COURT:   To circle back, are you going to attempt


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 33 of 37   33
     Ia3WyunO

1    to relitigate that here?

2               MS. LALLY:   Your Honor, I'm not trying to obfuscate or

3    be obstructionist.

4               My only concern is we do not have the full evidence on

5    plaintiff's crimes of incarceration and other things that might

6    have gone into his criminal conduct.        Right now, I take

7    plaintiff's counsel at his word when he says that during his

8    incarceration, there's been no accusation of sexual misconduct.

9    I don't independently know that to be true.

10              THE COURT:   OK.    That's to the first point.

11              On the second point.

12              MS. LALLY:   Yes.    Yes, I -- yes, your Honor.

13              THE COURT:   You see the irony.

14              MS. LALLY:   Your Honor, I do not at all dispute that

15   in the transcript before Judge Obus, the judge says what he

16   says.   I do not dispute that.

17              THE COURT:   All right.    Go ahead.    I didn't mean to

18   take you off track.

19              MS. LALLY:   Plaintiffs talked a lot about the problems

20   with potentially having an individual register as a sex

21   offender.

22              The New York legislature considered that.        They

23   specifically chose to include people who had kidnapped minors

24   that were not their relatives within the bounds of being a sex

25   offender.    And the legislature could rationally have considered


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 34 of 37   34
     Ia3WyunO

1    things such as studies showing the high correlation between

2    kidnapping of minors and sexual assaults.         Just because

3    plaintiff disagrees with these studies does not mean that they

4    don't exist.

5               The legislature could have considered the potential

6    for the underreporting of sexual assault by those who kidnap

7    minors, because in some cases, the minors disappear or they are

8    killed or they can't or won't testify; the potential that the

9    offender intends sexual assault but is prevented by arrest or

10   escape; the interest in the fact that a child cut off from the

11   safety of his or her everyday surroundings is vulnerable to

12   sexual abuse.    The legislature could have reasonably determined

13   that, Look, the concern with trying to parse out who would have

14   been a sex offender but for some thing happening that prevented

15   the actual sex abuse to occur justifies this concern that

16   dangerous sex offenders would, in fact, escape registration,

17   would escape informing the public as to what their crime of

18   incarceration was.

19              Plaintiff alluded, and the R&R does as well, to the

20   claim that being a sex offender is stigmatizing.

21              Respectfully, that's something that the Knox court

22   specifically considered.      They held that the interest

23   defendants assert in not having their admittedly serious crimes

24   mischaracterized in a way that is arguably even more

25   stigmatizing than a correct designation would be, and concluded


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 35 of 37     35
     Ia3WyunO

1    that that's not a fundamental right as the due process cases

2    use that term.

3               I note that plaintiff does not appear to contest, and

4    in fact, admits that he could potentially be termed a child

5    predator but argues that being called a child predator is

6    somehow less onerous or less scary to the public than sex

7    offender.

8               Respectfully, I think that that argument does not

9    carry a lot of water.      And I would note that the R&R

10   specifically talks about the fact that the administrative

11   burden in itself of trying to parse out who is a sex offender

12   and who isn't doesn't justify subjecting someone like plaintiff

13   to these requirements.      But respectfully, we submit that this

14   misses the mark.     It's not simply an administrative burden, and

15   the Knox court did not characterize it as such either.           It is

16   the risk that otherwise dangerous sex offenders would escape

17   registration.

18              Now, I know that plaintiff talked a lot about the

19   Florida and New Mexico courts.

20              I think it's worth noting that New York is joined by

21   other courts, such as those in Illinois and Wisconsin, in

22   determining that this scheme is constitutional, and indeed, I

23   believe that the R&R identified one federal case in the Western

24   District of Kentucky that also upheld the constitutional

25   scheme.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 36 of 37   36
     Ia3WyunO

1               We submit that plaintiff needs to demonstrate that

2    there's no rational connection between the challenged

3    legislation and its public policy purpose, and plaintiff here

4    just falls very short.

5               THE COURT:   All right.    Thank you.

6               Mr. Celli.

7               MR. CELLI:   Very quickly, your Honor.

8               I appreciate the difficult position that my colleague,

9    the state, is in.

10              THE COURT:   I thought you meant Mr. Berman there for a

11   second.

12              MR. CELLI:   Him?   No.   He's in great shape.

13              Seriously, I'm a veteran of the attorney general's

14   office.    I know that it can be difficult to be in that

15   position.

16              THE COURT:   As am I.

17              MR. CELLI:   I know, your Honor.

18              But to acknowledge, as they did, quite forthrightly,

19   that the facts are undisputed as we sit here today, I think, is

20   an extremely important acknowledgment.        I don't want to call it

21   a concession, because this part is not about winning; it's just

22   about being straight with the Court.        That's terribly

23   important, and I think that that should weigh heavily,

24   candidly, in the Court's thinking here.

25              Just a modest point, which is we are not here arguing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-05839-AJN-BCM Document 119 Filed 03/13/19 Page 37 of 37    37
     Ia3WyunO

1    that the studies that the legislature relied upon are wrong, or

2    that there's not some abstract and theoretical possibility in

3    some circumstances of underreporting or dead victims or

4    anything.

5               What we have here is a very tragic and horrible case

6    of two kidnappings.      One was of a 14-year-old child.      One was

7    of a 27-year-old man.      Neither of them had any element of sex

8    to them, and so whatever the legislature may have considered,

9    in its wisdom, in passing this legislation in the way that it

10   did, the Court is still obliged on an as-applied basis to

11   determine whether the purposes of the statute are rationally

12   related to this person, and that's the beginning, the middle

13   and the end of it for us, your Honor.

14              Thank you.

15              THE COURT:    Thank you.

16              My thanks to counsel for your briefing and arguments.

17   Very helpful.    The matter is submitted.      Recognizing that this

18   is in a preliminary injunction posture and that time has passed

19   in light of the referral, I will get resolution to you as

20   quickly as I possibly can.

21              Thank you.

22              We're adjourned.

23              MR. CELLI:    Thank you, your Honor.

24              (Adjourned)

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
